DETAILED ACTION
This action is in reply to the Amendments filed on 02/23/2022.
Claims 1-21 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 02/23/2022, has been entered. Claims 1, 8, and 15 have been amended. 
Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Puck et al. (US 2017/0236188 A1), previously cited and hereinafter Puck, in view of Muniswamy-Reddy et al. (US 10,158,709 B1), previously cited and hereinafter Muniswamy-Reddy.
Regarding claim 1, a system (i.e. abstract) for managing preferences of multiple tenant organizations utilizing a shared computer platform, the system comprising: 
	-a memory storing machine executable code (Puck, see at least: [0169] - “The interconnection via the system bus 902 allows one or more processors 920 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory 922”); and 
-one or more processors coupled to the memory and configurable to execute the machine executable code (Puck, see at least: [0014] - “the invention is directed to a multi-tenant business data processing system, where the system includes:…a processor programmed with a set of instructions, wherein when executed by the processor”) to cause the one or more processors to: 
-receive a data request for exporting a current data item (Puck, see at least: [0134] and [0036] - “FIG. 6 is based on a merchant workflow that has a single subscription. The subscription ties together the event type “orderCreated” whose context is a sales order object [i.e. receive a data request for exporting a current data item]” and “The interaction between the System User and Event Publisher (suggested by process stage or step 602 in the figure) refers to a situation where a new sales order is captured in the system [i.e. receive a data request] and as a result, the event “orderCreated” is generated/raised/published”); 
-identify one of the multiple tenant organizations that originates the data request for exporting the current data item (Puck, see at least: [0100], [0117], and [0137] - “the relationships between and configuration of business objects, business rules, and business processes is based on events…This structure and implementation allows each retailer (e.g., an account owner or tenant of a multi-tenant data processing service/platform) [i.e. multiple tenant organizations] to adapt the automation of an order processing life cycle to their changing business needs and operational environment” and “Event Store 404 represents a data storage element for events that are created in the application. Every event stored in the Event Store is created with a reference to an event type, has a reference to an entity in the system, has date and time, and may have information such as who created the event (e.g., a user, an automated process, etc.) [i.e. identify one of the multiple tenant organizations that originates the data request for exporting]” and “Once the event has been raised using the Event Publisher component, two actions are performed: the event is stored in the event store (“storeEvent”) and actions are performed so the Event Manager can start event processing [i.e. identify one of the multiple tenant organizations that originates the data request for exporting the current data item]”); 
-utilize, for the identified tenant organization, an asynchronous data export process that can be performed by the shared computer platform (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. utilize, for the identified tenant organization, an asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant [i.e. that can be performed by the shared computer platform]”); 
-utilize the asynchronous data export process (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. utilize the asynchronous data export process]”); 
-cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. perform the asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant. Before executing “Handler A” the Event Manager tries to acquire a lock on the sales order with ID “SalesOrder1”…the lock is acquired so the next step is to execute “Handler A” which performs the business process “getPayment” [i.e. cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data] (as suggested by 610)”); 
-enable a preference for the shared computer platform to perform a process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items (Puck, see at least: [0140],and [0179]  - “a retailer may have a different desired workflow to deal with payments on sales orders [i.e. associated with the identified tenant organization]…The inventive business events processing framework permits multiple workflow configurations to be established within a single multi-tenant system [i.e. enable a preference for the shared computer platform to perform the process on subsequent data items received by the system]” and “Note that users can create or modify business flows [i.e. perform the process on subsequent data items before receiving a next data request for exporting the subsequent data items] by changing subscription definitions through the UI, as opposed to conventional systems where new development is required to accomplish the same result” The preference that is enabled is the order of the workflow and when this workflow [i.e. preference] is modified, the now incoming requests [i.e. a next data request for exporting the subsequent data items] go by this modified workflow [i.e. before receiving a next data request for exporting the subsequent data items]); and 
-maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the process (Puck, see at least: [0141] and [0078] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. maintain the preference for each such subsequent data item]” and “embodiments of the inventive system and methods may be used to define and cause the execution of a workflow that is account specific, user specific, role-specific, etc., and that includes processes or sub-processes that are initiated by events, data values, data trends, or other characteristics of a business' operation or operating environment [i.e. as long as the identified tenant organization utilizes the process]”).

Puck does not explicitly disclose determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; in response to determining that the identified tenant organization consistently receives the high volume of orders within the period of time: utilize the asynchronous data export process; cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data; enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items; maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item; and in response to determining that the identified tenant organization does not consistently receive the high volume of orders within the period of time, disable the preference for the shared computer platform to perform the asynchronous data export process.
Muniswamy-Reddy, however, teaches processing requests (i.e. abstract), including the known technique of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time (Muniswamy-Reddy, see at least: Col. 13 Ln. 57-67 and Col. 19 Ln. 12-25 - “the control plane APIs provided by the service may be used to…export tables…control plane APIs that perform updates to table-level entries may invoke asynchronous workflows to perform a requested operation [i.e. asynchronous data export process]” and “the asynchronous processing time threshold may be adjustable, either in automated  [i.e. determine whether to utilize an asynchronous data export process] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task engine more available to meet the higher amount of incoming requests. Contrarily, the asynchronous processing time threshold may be raised during off peak times. For those requests that exceed the asynchronous processing time threshold, as indicated by the positive exit from 640, the request may be identified or asynchronous processing [i.e. depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time]”);
the known technique of, in response to determining that the identified tenant organization consistently receives the high volume of orders within the period of time (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-17 - “the asynchronous processing time threshold may be adjustable, either in automated [i.e. in response to determining] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak [i.e. that the identified tenant organization consistently receives the high volume of orders within the period of time] and off peak utilization times for the data store”):
utilize the asynchronous data export process (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-25 - “the asynchronous processing time threshold may be adjustable, either in automated or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store… For those requests that exceed the asynchronous processing time threshold, as indicated by the positive exit from 640, the request may be identified or asynchronous processing [i.e. utilize the asynchronous data export process]”);
cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-25 - “the asynchronous processing time threshold may be adjustable, either in automated or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store…For those requests that exceed the asynchronous processing time threshold, as indicated by the positive exit from 640, the request may be identified or asynchronous processing [i.e. cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data]”);
enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-20 and Col. 18 Ln. 51-61 - “the asynchronous processing time threshold may be adjustable, either in automated or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task engine more available to meet the higher amount of incoming requests [i.e. enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system]” and “a rolling average or some other processing time statistic or calculation may be made with respect to types of requests received at the network-based data store, either specific to a particular client or user account associated with the requests [i.e. a preference associated with the identified tenant organization]…machine-based learning may be applied to historical processing times collected for different requests received at network-based data store (whether processed synchronously or asynchronously) to identify common features of requests indicative of processing times [i.e. before receiving a next data request]”);
maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-20 - “the asynchronous processing time threshold may be adjustable, either in automated or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times [i.e. maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item] in order to make the frontend task engine more available to meet the higher amount of incoming requests”); and
the known technique of, in response to determining that the identified tenant organization does not consistently receive the high volume of orders within the period of time, disable the preference for the shared computer platform to perform the asynchronous data export process (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-22 - “the asynchronous processing time threshold may be adjustable, either in automated [i.e. in response to determining] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times [i.e. that the identified tenant organization does not consistently receive the high volume of orders within the period of time] for the data store…the asynchronous processing time threshold may be raised during off peak times [i.e. disable the preference for the shared computer platform to perform the asynchronous data export process]”). These known techniques are applicable to the system of Puck as they both share characteristics and capabilities, namely, they are directed to processing requests.
It would have been recognized that applying the known techniques of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; in response to determining that the identified tenant organization consistently receives the high volume of orders within the period of time: utilize the asynchronous data export process; cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data; enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items; maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item; and in response to determining that the identified tenant organization does not consistently receive the high volume of orders within the period of time, disable the preference for the shared computer platform to perform the asynchronous data export process, as taught by Muniswamy-Reddy, to the teachings of Puck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modifications of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; in response to determining that the identified tenant organization consistently receives the high volume of orders within the period of time: utilize the asynchronous data export process; cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data; enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items; maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item; and in response to determining that the identified tenant organization does not consistently receive the high volume of orders within the period of time, disable the preference for the shared computer platform to perform the asynchronous data export process, as taught by Muniswamy-Reddy, into the system of Puck would have been recognized by those of ordinary skill in the art as resulting in an improved system that allow for other resources to be more available to meet the increase in incoming requests (Muniswamy-Reddy, Col. 19 Ln. 17-20).

	Regarding claim 2, Puck in view of Muniswamy-Reddy teaches the system of claim 1. Puck further discloses:
	-wherein the shared computer platform is used to support electronic commerce (Puck, see at least: [0045] - “Embodiments of the inventive architecture permit a high degree of business or user customization and the capacity for dynamic adaptation of the overall order processing system to the state of (or changes in the state of) a business' operations (such as might be reflected by data or parameter values contained in an Enterprise Resource Planning (ERP), Customer relationship Management (CRM), eCommerce [i.e. the shared computer platform is used to support electronic commerce], Human Resources (HR), or other business related system of sub-system)”).

	Regarding claim 3, Puck in view of Muniswamy-Reddy teaches the system of claim 2. Puck further discloses:
	-wherein the identified tenant organization is acting as a merchant (Puck, see at least: [0062] and [0068] - “FIG. 1 is a diagram illustrating a system 100, including an integrated business system 102 and an enterprise network 104 in which an embodiment of the invention may be implemented. Enterprise network 104 may be associated with a business enterprise, such as a retailer, merchant [i.e. acting as a merchant], service provider, or other type of business” and “Each tenant data store 226 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce [i.e. the identified tenant organization is acting as a merchant]”).

	Regarding claim 4, Puck in view of Muniswamy-Reddy teaches the system of claim 2. Puck further discloses:
	-wherein the current data item comprises data for an order placed on the shared computer platform (Puck, see at least: [0134] - “FIG. 6 is based on a merchant workflow that has a single subscription. The subscription ties together the event type “orderCreated” whose context is a sales order object [i.e. the current data item comprises data for an order placed on the shared computer platform]”).

	Regarding claim 5, Puck in view of Muniswamy-Reddy teaches the system of claim 4. Puck further discloses:
	-wherein the asynchronous data export process comprises a computerized order preparation process (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant. Before executing “Handler A” the Event Manager tries to acquire a lock on the sales order with ID “SalesOrder1”…the lock is acquired so the next step is to execute “Handler A” which performs the business process “getPayment” [i.e. wherein the process comprises a computerized order preparation process] (as suggested by 610)”).

Regarding claim 6, Puck in view of Muniswamy-Reddy teaches the system of claim 5.
Muniswamy-Reddy, however, teaches processing requests (i.e. abstract), including the known technique of the preference for asynchronous data export process being automatically determined for the identified tenant organization based on a volume of orders received by the identified tenant organization within a period of time (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-22 - “the asynchronous processing time threshold may be adjustable, either in automated [i.e. the preference for asynchronous data export process is automatically determined for the identified tenant organization] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task engine more available to meet the higher amount of incoming requests. Contrarily, the asynchronous processing time threshold may be raised during off peak times [i.e. based on a volume of orders received by the identified tenant organization within a period of time]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Puck with Muniswamy-Reddy for the reasons identified above with respect to claim 1.

	Regarding claim 7, Puck in view of Muniswamy-Reddy teaches the system of claim 1. Puck further discloses:
	-wherein the memory and the one or more processors are part of the shared computer platform (Puck, see at least: [0014] and  [0169] - “the invention is directed to a multi-tenant business data processing system, where the system includes:…a processor programmed with a set of instructions, wherein when executed by the processor [i.e. the one or more processors are part of the shared computer platform]” and “The interconnection via the system bus 902 allows one or more processors 920 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory 922 [i.e. the memory is part of the shared computer platform]”).

	Claims 8-12 and 14 recite limitations directed towards a method for managing preferences of multiple tenant organizations utilizing a shared computer platform (i.e. abstract). The limitations recited in claims 8-12 and 14 are parallel in nature to those addressed above for claims 1-5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5 and 7, respectively.

	Regarding claim 13, Puck in view of Muniswamy-Reddy teaches the method of claim 12. Puck further discloses:
	-wherein the preference comprises a preference to perform the computerized order preparation process before the identified tenant organization requests the current data item (Puck, see at least: [0141] and [0091] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. the preference comprises a preference to perform the computerized order preparation process]” and “each of these (sub)processes must occur in a predetermined sequence, with one or more being triggered [i.e. before the identified tenant organization requests the current data item] by a predetermined set of conditions or parameter values. The actual workflow of any given order or part of an order may depend on many different parameters and circumstances”).

	Claims 15-19 and 21 recite limitations directed towards non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method for managing preferences of multiple tenant organizations utilizing a shared computer platform (i.e. [0214]). The limitations recited in claims 15-19 and 21 are parallel in nature to those addressed above for claims 1-5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5 and 7, respectively.

	Regarding claim 20, Puck in view of Muniswamy-Reddy teaches the non-transitory machine-readable medium of claim 19. Puck further discloses:
	-wherein the preference comprises a preference to perform the computerized order preparation process before the identified tenant organization requests the current data item (Puck, see at least: [0141] and [0091] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. the preference comprises a preference to perform the computerized order preparation process]” and “each of these (sub)processes must occur in a predetermined sequence, with one or more being triggered [i.e. before the identified tenant organization requests the current data item] by a predetermined set of conditions or parameter values. The actual workflow of any given order or part of an order may depend on many different parameters and circumstances”).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the cited references do not discuss or render obvious the claimed "determine[ing] whether to utilize, for the identified tenant organization, an asynchronous data export process that can be performed by the shared computer platform depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time" as Muniswamy-Reddy discusses whether to invoke asynchronous workflows depending on the estimated asynchronous processing time, instead of the claimed "volume of orders" received "within a period of time." For example, Muniswamy-Reddy discusses evaluating whether asynchronous processing is more efficient or beneficial, based whether a request type is a long running request and thus may be efficiently processed asynchronously. (Muniswamy-Reddy, col. 16, Ins. 46- 52). Muniswamy-Reddy further discusses determining a predicted processing time for a request, and the compare the predicted processing time with an asynchronous processing time threshold to determine whether or not the request is considered long running for asynchronous processing. (Muniswamy-Reddy, col. 16, Ins. 53-37). Thus, Muniswamy-Reddy in fact determines whether to invoke asynchronous processing for each individual request by predicting a processing time for the request, instead of the claimed "whether the identified tenant organization consistently receives a high volume of orders within a period of time" as recited in claim 1 (Remarks, pages 8-9).
Examiner respectfully disagrees. Muniswamy-Reddy teaches that the time threshold for determining whether to use an asynchronous process being adjusted automatically such that more data items are processed asynchronously during peak utilization times (see Muniswamy-Reddy, Col. 19 Ln. 12-25). A peak utilization time is when a high volume of orders is received during a time period, and in response to this increase in volume, the time threshold is adjusted so that more data items are processed asynchronously. Therefore, it is determined to utilize asynchronous processing for data items that would otherwise be processed synchronously based on consistently receiving a high volume of orders within a period of time [i.e. depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time]. Additionally, this recited limitation does not exclude determining whether to invoke asynchronous processing for each individual request from reading on the claims as 

Applicant further argues that Examiner's cited portions of Muniswamy-Reddy pertains to how to adjust the asynchronous processing time threshold (depending on whether it is peak or off-peak time). Thus, in Muniswamy-Reddy, regardless whether the data traffic is in "peak" or "off-peak" time, Muniswamy-Reddy would always compare a predicted processing time with a respective threshold to determine whether to invoke asynchronous processing on each individual request. This is in direct contrast to the claimed "in response to determining that the identified tenant organization consistently receives the high volume of orders within the period of time, utilize the asynchronous data export process" and "in response to determining that the identified tenant organization does not consistently receive the high volume of orders within the period of time, disabling the preference for the shared computer platform to perform the asynchronous data export process" as recited in amended claim 1 (Remarks, page 10).
Examiner respectfully disagrees. Muniswamy-Reddy teaches that the time threshold for determining whether to use an asynchronous process being adjusted automatically such that more data items are processed asynchronously during peak utilization times (see Muniswamy-Reddy, Col. 19 Ln. 12-25). As explained in response to the argument above, in response to the increase in volume that occurs during a peak time or a decrease in volume that occurs during an off-peak time, the time threshold is adjusted such that either more data items are processed asynchronously or more items are processed synchronously. There is a preference for more data items to be processed asynchronously during peak time and more data items to be processed synchronously during off-peak times, and this preference is implemented by automatically adjusting the time threshold accordingly. Thus, it is more often determined to utilize asynchronous processing on data items during peak times and the preference for this is disabled (i.e. the threshold is adjusted such that asynchronous processing is done less often) during off-peak times. Thus, the cited references teach these features.

Applicant further argues that the cited references do not discuss or render obvious the claimed "enable a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items." Applicant reiterates that Puke fails to discuss "perform[ing] the asynchronous data export process on subsequent data items...before receiving a next data request for exporting the subsequent data items." (Response dtd. 08/30/2021, p.8). The Examiner also acknowledges that Puke does not explicitly disclose "enabling a preference ... to perform the asynchronous data export process," but then asserts Muniswamy-Reddy discusses this feature. (OA, pp. 9-10). Applicant respectfully traverses (Remarks, page 10).
Examiner respectfully disagrees. As previously discussed, Puck discloses a retailer establishing workflow configurations, in the case described in Puck this preference is when the sales order is authorized in the workflow, and further being able to modify the workflow (see Puck, [0140] and [0179]). The preference that is enabled is the order of the workflow and when this workflow [i.e. preference] is modified, the now incoming requests [i.e. a next data request for exporting the subsequent data items] go by this modified workflow so the modified workflow is enabled before the orders effected by the modified workflow are received [i.e. before receiving a next data request for exporting the subsequent data items]. Thus, Puck discloses enabling enable a preference for the shared computer platform to perform a process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request for exporting the subsequent data items.

Applicant further argues that contrary to the Examiner's assertions, Applicant submits at least FIG. 5 of Muniswamy-Reddy clearly depicts that Muniswamy-Reddy's system receives a request at step 510, and then evaluate whether the receives request is for asynchronous processing at step 520. (Muniswamy-Reddy, FIG. 5). Then after the evaluation identifies the received request is for asynchronous processing at step 530, step 540 may initiate processing of the request separately from the fronted task engine. (Id.). Indeed, Muniswamy-Reddy discusses that each individual request is first received before it is evaluated whether to invoke asynchronous processing for this particular request, e.g., based on the request type. (see Muniswamy-Reddy, col. 16, Ins. 44-54). Thus, Muniswamy-Reddy's asynchronous processing mechanism directly contrasts the claimed "enable a preference ... to perform the asynchronous data export process on subsequent data items ... before receiving a next data request" as recited in claim 1 (Remarks, pages 10-11).
Examiner respectfully disagrees. Muniswamy-Reddy teaches that the time threshold for determining whether to use an asynchronous process being adjusted automatically such that more data items are processed asynchronously during peak utilization times (see Muniswamy-Reddy, Col. 19 Ln. 12-25). In other words, a preference for more data items to be processed asynchronously is enabled during a peak time, and this preference is implemented by automatically adjusting the time threshold accordingly. Since the threshold remains at the adjusted time that allows for more data items to be processed asynchronously throughout the peak utilization time, any subsequent data items received during the peak utilization time will be processed when there is a preference for asynchronous processing [i.e. enable a preference ... to perform the asynchronous data export process on subsequent data items ... before receiving a next data request]. Thus, the cited references teach this feature. 

Applicant further argues that as discussed above, neither Puck nor Muniswamy-Reddy discuss the cited claim elements, the alleged combination of the two references would not discuss or render obvious at least the cited claim elements, much less amended claim 1 as a whole. Claim 1 (and claims 8 and 15 that recite similar features) is thus patentable over the cited references. Dependent claims 2-7, 9-14 and 16-21 are thus patentable for at least similar reasons (Remarks, page 11).
Examiner respectfully disagrees. As detailed above, the cited references teach amended claim 1 and, accordingly, teach claims 8 and 15 that recite similar features as well as dependent claims 2-7, 9-14 and 16-21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Chaloupka et al. (US 2017/0235605 A1) teaches a job work flow as influenced by user customization for asynchronous processing in an exemplary multi-tenant platform
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625